internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br4-plr-114869-97 date date re legend settlor child grandchild trust dollar_figurex state this is in response to your letter of date and prior correspondence submitted by your authorized representative in which you request several rulings on the application of the generation-skipping_transfer gst tax provisions of chapter of the internal_revenue_code in settlor created trust for the benefit of grandchild and her future issue subject_to a monthly payment to child grandchild is the current income_beneficiary of trust article iii paragraph of trust provides that the trustees shall have the fullest power to determine all matters to which any doubts difficulty or question may arise under or in relation to the execution of the trust especially including the question of what is corpus and what is income from the inception of trust the corpus consisted primarily of certain oil_and_gas leases in the trustee obtained a final judgement from the local probate_court which among other things ratified the trustee’s decision not to establish a reserve for depletion and thus pay out the entire net_income of trust to grandchild subject_to the payment to child the court order contains the following statement regarding the depletion reserve with respect to the proceeds of the sale of oil_and_gas interests the trustee has broad discretion to determine whether a depletion reserve should be established with respect to the proceeds of the sale of the trust’s oil gas and other minerals as no depletion reserve has previously been established and it is consistent with the settlor’s intention that no reserve for depletion should be established it would not be an abuse_of_discretion and would be a proper exercise of the discretion conferred upon the trustee for the trustee to establish no reserve for depletion with respect to the proceeds of the sale of the trust’s oil gas and other minerals accordingly the trustee should be ordered and directed by the court to establish no reserve for depletion with respect to the proceeds from the sale of the trust’s oil gas and other minerals and the trustees prior decision not to establish such a depletion reserve should be ratified and approved the order also contained the following statement in keeping with the settlor’s primary intention to benefit the income_beneficiary of the trust for future interpretation of this final judgement and any of the provisions of the trust instruments creating the trust the trustee shall be governed by the findings of this court that the settlor intended the income beneficiaries at any given time now or in the future to be objects of his bounty during such beneficiaries’ lifetimes and that during such beneficiaries’ lifetimes all ambiguities and uncertainties with respect to the trust or the administration of the trust should be resolved in a manner favorable to the income beneficiaries in the trustee sold the oil_and_gas leases according to the terms of trust the proceeds are required to be invested in united_states government bonds municipal_bonds first mortgages on real_estate and corporate bonds trust also provides that the trustee’s fees are to be determined as a percentage of the oil_and_gas income in the trustee obtained a court order with respect to trust which authorized the one-time distribution to grandchild of dollar_figurex from the proceeds of the sale of the oil_and_gas_properties the order concludes that a one-time distribution to grandchild of dollar_figurex is authorized under the terms of trust and under the final judgement authorizing the trustee not to maintain a reserve for depletion and thus pay out to the income_beneficiary a portion of trust receipts that would otherwise be allocated to corpus under state law the court order also authorized the trustee to make investments permissible under state law without regard to the restrictions on investments contained in the trust instrument in addition the court order authorized the trustee to pay reasonable trustee fees the taxpayer has requested a ruling that the court order authorizing the dollar_figurex distribution to grandchild and the modifications to trust regarding permissible investments and trustee fees will not affect the exempt status of trust for gst tax purposes by reason of the effective date rule set forth in b of the tax_reform_act_of_1986 under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 describes constructive additions to trusts in certain situations involving powers of appointment and relief from liability a modification of a generation-skipping_trust that is otherwise exempt from gst tax under the act will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust the court order authorizing the dollar_figurex payment to grandchild is consistent with the terms of trust as interpreted under the final judgement further the court order authorizing broader investment powers and the payment of reasonable trustee fees relates to the administration of the trust accordingly we conclude that the court order does not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of trust we also conclude that the court order does not result in a constructive_addition to trust as described in sec_26_2601-1 except as we have ruled under the cited provisions of the code we express no opinion about the tax consequences of the proposed transaction under those provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
